UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1177



HOMER W. WALKER,

                                             Plaintiff - Appellant,

          versus

NATIONSBANK; JOE TEMPLE; C. KIM NAZARCHYK;
FAYE MCDANIEL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-1034-5-BR)


Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, * LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Homer W. Walker, Appellant Pro Se. Benjamin Franklin Davis, Jr.,
SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, North Carolina,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


    *
      Judge Russell did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
2
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for recusal. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);
Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3